PER CURIAM.
In this certiorari proceeding, the State requests that this court quash a decision of the appellate division of the circuit court, which decision reversed the battery conviction of respondent Burns and remanded the cause for a new trial. Our review of the record leads us to conclude that -the circuit court did not depart from the essential requirements of the law. See Haines City Community Dev. v. Heggs, 658 So.2d 523 (Fla.1995); Combs v. State, 436 So.2d 93 (Fla.1983). As a consequence we must deny the State’s petition.
Petition denied.